Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/22 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 03/21/2022.  Presently claims 8-9 and 11 are pending. Claim 1-7 and 10 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 8-9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued that “Ragnarsson fails to teach a metal material movable shredder. In addition, Ragnarsson teaches a solution for avoiding the entrance of metal 

In response to applicant's argument that the prior art of Ragnarsson (US20090224087) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
The prior art of Ragnarsson is related to a large movable machine for sizing the materials (abstract and paragraphs 0006);
The Applicant disclosure is related to a large movable machine for sizing the materials (abstract and paragraph 0002);
Therefore, the prior art of Ragnarsson in the field of applicant’s endeavor;
Further, the Examiner is using the secondary art Ragnarsson to teach the limitations that  missing from the primary art; then modifying the primary art by the teaching of the secondary art of Ragnarsson,

Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Ragnarsson does not disclose “the dosing roller moves only in a vertical direction”.
In response to this argument, the Applicant relies only on fig.1 of the applicant disclosure, 
the specification of the Applicant does not recite “the dosing roller moves only in the vertical direction”; 
The Applicant does not disclose any benefit for the dosing roller moves only in the vertical direction”;
Therefore, having the dosing roller moves only in the vertical direction have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result;
Further, the prior art of Ragnarsson disclose “a pair of hydraulic feed roller actuators 46 to assist with raising and lowering the feed roller 18 away from and toward the feed conveyer 14 (Ragnarsson paragraph 0034)”;
Even if the roller (18) is pivotally moving, but the roller (18) still transfer between two planes that vertically spaced;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange guiding system of the prior art of Ragnarsson to be the dosing roller moves only in a vertical direction in order to decrease the size of the Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Accordingly, this argument is not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 8-9 and 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Lewis (US20110272513A1) in view of Ragnarsson (US20090224087).
Regrading claim 8, Lewis discloses a metal material movable shredder the metal material movable shredder (paragraphs 00060009), comprising: 

a drive unit (fig.8a: (180)) (paragraph 0069); 
the drive unit is configured to supply energy to a shredding element (fig.2: (14)) of the movable assembly so as to shred the metal material into fragments (paragraph 0052);
the movable assembly comprises (paragraph 0053): 
a frame (fig.2: the frame of the assembly) and wheels system configured to make the movable assembly movable (fig.2: (20)) (paragraph 0057), 
a feeding conveyor belt (fig.1: (12) or figs.6a-6b: (13b)) (paragraph 0053), 
a dosing device (figs.1 and 4: (12b-12c) (paragraphs 0053 and 0075-0076); 
the shredding element (fig.2: (14)), 
a metal extraction conveyor belt (fig.2: the conveyor of the element (16)) (paragraph 0056), and 
an outgoing conveyor belt (fig.2: the outmost left conveyer that located to the left side of the element (16)), and 
the feeding conveyor belt, the dosing device, the shredding element, the metal extraction conveyor belt and the outgoing conveyor belt are fastened to the frame (paragraph 0052 and fig.2); 
the feeding conveyor belt is configured to transport the metal material to an entrance ramp (paragraphs 0053 and 0055; figs.6a and 7c: the entrance (14a) of the shredder (14)) whereby the metal material is configured to reach the dosing device which is configured to regulate the metal material being fed into the shredding element which is configured to shred the metal material into the fragments, which once 
the shredding element comprises a shredding mill (figs.9a-9d: (14)) (paragraphs 0073-0074), 
a shredding chamber (figs.9a-9b: the chamber of the shredder (14)),  
a lower closed base (fig.9e: see the base bar below the rotor), 
a vertical exit grid for shredded material; a horizontal exit grid for shredded material (paragraphs 0073-0074 and figs.9a-9e: the grate brackets (242) may be disposed at any position radially about of rotor and the grate brackets (242) can be extended longitudinally and laterally), and  
where the metal material is configured to be shredded into the fragments by the shredding mill (paragraph 0054), 
such that the fragments come out through the vertical exit grid and the horizontal exit grid (paragraphs 0073-0074).

Lewis does not disclose the movable assembly and the drive unit are two independent elements configured to work together, a system of caterpillar tracks, a dosing roller, the dosing roller is attached to the frame by a fastening and guiding system comprising at least four guides and two hydraulic cylinders configured to control a vertical motion of the dosing roller and the dosing roller moves only in a vertical direction; and an exit gate for non-shreddable material.

Ragnarsson teaches a movable shredder (fig.1: (2)) (paragraph 0028), the movable shredder comprising: 
a movable assembly (fig.1); 
and a drive unit (paragraph 0031: drive source), 
wherein: the drive unit is configured to supply energy to a shredding element (fig.1: (2)) of the movable assembly so as to shred the materials material into fragments; 
the movable assembly (fig.1) and the drive unit are two independent elements configured to work together (paragraph 0031: separated power or drive source); 
the movable assembly comprises: 
a frame (fig.1: (4)) and a system of caterpillar tracks (fig.1: (6)) configured to make the movable assembly movable) paragraph 0028); 
a feeding conveyor belt (fig.1: (14)) (paragraph 0029); 
a dosing roller (figs.1A: (18) (paragraph 0033); 
the shredding element (fig.1: (2)); 
a materials extraction conveyor (fig.2A: (34)); 
and an outgoing conveyor (see fig.2A below), 
wherein: the feeding conveyor belt, the dosing roller, the shredding element, the materials extraction conveyor belt and the outgoing conveyor belt are fastened to the frame (fig.1, 1A and fig.2A);  
the feeding conveyor belt (fig.1: (14)) is configured to transport the materials material to an entrance ramp (see fig.2 below) whereby the materials material is configured to reach the dosing roller (fig.5A: (18)) (paragraphs 0029-0030)

the dosing roller (fig.1A and 3A: (18)) is attached to the frame by a fastening and guiding system (see fig.3 A below: the bar that protrude from the cylinder to guide the cylinder; the bar is fasting to the frame) comprising at least four guides and two hydraulic cylinders (fig.3A: 46) configured to control a vertical motion of the dosing roller (paragraph 0034 and fig.3: the hydraulic actuator for raising and lowering the rollers (18)).
(paragraph 0034; see fig.3A below: fig.3A show only two guides with one hydraulic cylinder (46) because it is two-dimensional figure, but Ragnarsson disclose at least two hydraulic cylinders, therefore the second cylinder must have another two guides which make total guides at least four guides, therefore meet the limitation of the four guides).
a shredding mill (fig.5B: (16)); 
a shredding chamber (see fig.2A below); 
a lower closed base (see fig.2A below); 
a vertical exit grid for shredded material (fig.5A: (60)) (paragraph 0040); 
and an exit gate for non-shreddable material (paragraph 0046; fig.5C: (20)), 
and wherein the materials material is configured to enter the shredding chamber, where the materials material is configured to be shredded into the fragments by the 

Regarding the limitation of “the dosing roller moves only in a vertical direction”;
the Applicant relies only on fig.1 of the applicant disclosure, 
the specification of the Applicant does not recite “the dosing roller moves only in the vertical direction”; 
The Applicant does not disclose any benefit for the dosing roller moves only in the vertical direction”;
Therefore, having the dosing roller moves only in the vertical direction have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result;
Further, the prior art of Ragnarsson disclose “a pair of hydraulic feed roller actuators 46 to assist with raising and lowering the feed roller 18 away from and toward the feed conveyer 14 (Ragnarsson paragraph 0034)”;
Even if the roller (18) is pivotally moving, but the roller (18) still transfer between two planes that vertically spaced;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange guiding system of the prior art of Ragnarsson to be the dosing roller moves only in a vertical direction in order to decrease the size of the space of that the roller been moved through, since it has held to be an obvious matter of design choice in order to provide a crushing system which allow to ideally precondition Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).

    PNG
    media_image1.png
    370
    1168
    media_image1.png
    Greyscale











    PNG
    media_image2.png
    570
    1077
    media_image2.png
    Greyscale













    PNG
    media_image3.png
    898
    709
    media_image3.png
    Greyscale

















The prior art of Lewis is related to a large movable machine for sizing the materials (abstract and paragraphs 0001 and 0002);
The prior art of Ragnarsson is related to a large movable machine for sizing the materials (abstract and paragraphs 0006)


replacing the wheels system of the movable assembly of Lewis by a system of caterpillar tracks as taught by Ragnarsson; and 
replacing the dosing device of the movable assembly of Lewis by a dosing roller; a dosing roller, the dosing roller is attached to the frame by a fastening and guiding system comprising at least four guides and two hydraulic cylinders configured to control a vertical motion of the dosing roller and the dosing roller moves only in a vertical direction;; and an exit gate for non-shreddable material as taught by Ragnarsson; thereby having the feeding conveyor belt is configured to transport the metal material to an entrance ramp whereby the metal material is configured to reach the dosing roller which is configured to regulate the metal material being fed into the shredding element which is configured to shred the metal material into the fragments; and the non-shreddable material comes out through the exit gate for non-shreddable material, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Reagding claim 9, Lewis discloses the feeding conveyor belt (figs.6a-6b: (13b)) comprises metal plates (see fig.6b below) configured to drag the metal material 


    PNG
    media_image4.png
    386
    592
    media_image4.png
    Greyscale
















Reagding claim 11, Lewis discloses the feeding system comprising metal plates (see fig.6b above) attached to the feeding conveyor belt which is supported on a lattice (fig.2: see the lattice between elements (20) and (12)) paragraph 0053 and 0055); a reception hopper (paragraph 0059).
Ragnarsson teaches metal sheets constituting a cover of a feeding system (fig.2A: (12) are covering the both sides feed system);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Lewis to have metal sheets constituting a cover of a feeding system in order to prevent the feeding material from falling out the conveyer as taught by Ragnarsson; thereby having  that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725